DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21-30, none of the prior art teaches or suggests, alone or in combination, a method of controlling movement of a tabletop of a workstation, the method comprising: receiving user feedback related to the tabletop movement session via a user interface; sending a report including information based on the user feedback to a remote health professional device; receiving updated movement parameters from the remote health professional device, the updated movement parameters being responsive to the user feedback; and periodically moving the tabletop in accordance with the updated movement parameters.
With respect to claims 31-39, none of the prior art teaches or suggests, alone or in combination, a workstation controller for controlling movement of a tabletop of a workstation, the workstation controller comprising: a data storage device storing computer readable instructions for moving the tabletop of the workstation, and at least one processor configured to execute the computer readable instruction, whereby the at least one processor is configured to: receive user feedback related to the tabletop movement session via a user interface; send a report including information based on the user feedback to a remote health professional device; receive updated movement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN HAN/Primary Examiner, Art Unit 2818